UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7883


MATTHEW GALE,

                  Petitioner – Appellant,

          v.

RICKY ANDERSON,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-hc-02136-H)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Gale, Appellant Pro Se.   Clarence Joe DelForge, III,
Assistant  Attorney  General, Raleigh,   North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew Gale has filed a motion for a certificate of

appealability regarding the district court’s dismissal of his

28 U.S.C.     § 2254   (2006)     petition.         A    certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”           28 U.S.C. § 2253(c)(2)

(2006).     A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional   claims   by    the   district   court   is   debatable   or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.          Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Gale has not

made the requisite showing.       Accordingly, we deny a certificate

of appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 DISMISSED




                                      2